UNITED STATES COURT OF APPEALS
                                  TENTH CIRCUIT
                                   Office of the Clerk
                           Byron White United States Courthouse
                                 Denver, Colorado 80257
                                        (303) 844-3157


Elisabeth A. Shumaker                                                 Douglas E. Cressler
Clerk of Court                                                        Chief Deputy Clerk


                                    November 24, 2010


Mr. Paul Lanoie, Jr.
20 Coyote Run
Placitas, NM 87046-9540

Re: Case No. 10-2125, United States v. Lanoie
             Dist. Docket No: 1:08-MC-00030-MV .

Dear Appellant:


Enclosed is a copy of the order and judgment.

Please contact this office if you have questions.


                                                    Sincerely,




                                                    ELISABETH A. SHUMAKER,
                                                    Clerk of the Court


CC:     Manuel Lucero
        Robert William Metzler
        Laurie A. Snyder

EAS/bv